Case 2:21-cv-00417-JHE Document 1 Filed 03/19/21 Page 1 of 16            FILED
                                                                2021 Mar-19 PM 03:29
                                                                U.S. DISTRICT COURT
                                                                    N.D. OF ALABAMA
Case 2:21-cv-00417-JHE Document 1 Filed 03/19/21 Page 2 of 16
Case 2:21-cv-00417-JHE Document 1 Filed 03/19/21 Page 3 of 16
Case 2:21-cv-00417-JHE Document 1 Filed 03/19/21 Page 4 of 16
Case 2:21-cv-00417-JHE Document 1 Filed 03/19/21 Page 5 of 16
Case 2:21-cv-00417-JHE Document 1 Filed 03/19/21 Page 6 of 16
Case 2:21-cv-00417-JHE Document 1 Filed 03/19/21 Page 7 of 16
Case 2:21-cv-00417-JHE Document 1 Filed 03/19/21 Page 8 of 16
Case 2:21-cv-00417-JHE Document 1 Filed 03/19/21 Page 9 of 16
Case 2:21-cv-00417-JHE Document 1 Filed 03/19/21 Page 10 of 16
Case 2:21-cv-00417-JHE Document 1 Filed 03/19/21 Page 11 of 16
Case 2:21-cv-00417-JHE Document 1 Filed 03/19/21 Page 12 of 16
Case 2:21-cv-00417-JHE Document 1 Filed 03/19/21 Page 13 of 16
Case 2:21-cv-00417-JHE Document 1 Filed 03/19/21 Page 14 of 16
Case 2:21-cv-00417-JHE Document 1 Filed 03/19/21 Page 15 of 16
Case 2:21-cv-00417-JHE Document 1 Filed 03/19/21 Page 16 of 16
